DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11(1), and 15 is/are rejected under 35 U.S.C. 102(a1) as anticipated by Gagliardi et al.(US Publication 2015/0175345).or, in the alternative, under 35 U.S.C. 103 as obvious over Gagliardi et al.(US Publication 2015/0175345) optionally in view of Fredrikson et al.(WO 2013/186098).
Gagliardi et al. discloses a method of making an absorbent body by cutting an absorbent web in the cross-machine direction to form repeating identically shaped and oppositely oriented absorbent cores that are asymmetric about the transverse axis and spacing them apart in the machine direction.  The reference discloses positioning the cores between a web of topsheet and a backsheet, indicating a continuous topsheet and backsheet.   The formed articles are separate so one in the art would understand they would have to be cut apart from one another.  Examiner believes that as the final products are placed in the package with the wider ends alternating and there is no suggestion the cores are turns prior applying the topsheet and backsheet, it is implicitly understood the cores would remain oriented in the cross-direction when the topsheet and backsheet are applied.  Alternatively, even in the event the reference cannot be considered to teach this, Fredrikson et al. shows it is known to apply topsheet and backsheets to cores oriented in the cross-direction.  It would have been obvious to one of ordinary skill in the art at the time of filing to keep the cores oriented in the cross-direction since they are packaged with the cores oriented that way and rotating them 90 degrees only to rotate them again for packaging would require additional equipment(Figure 5) particularly since Fredrikson et al. shows it is known to apply topsheets and backsheets to spaced apart absorbent cores while the cores are oriented in the cross direction.
Regarding claim 15, see Figure 1.
Regarding claim 11(1), Gagliardi et al. shows the topsheet and backsheet are adhered together from the perimeter of the core to the perimeter of the article.(Figure 4)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 11(2)-11(5) is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagliardi et al. or Gagliardi et al. and Fredrickson et al. as applied to claim 1 above, and further in view of Kuroda et al.(US Publication 2011/0288514).
Gagliardi et al. does not disclose mechanically compressing the topsheet and core.  Kuroda et al. disclose embossing specific patterns into the article so that the article bulges into skin contact in use.[0005]  It would have been obvious to one of ordinary skill in the art at the time of filing to emboss the article so that it would bulge upward into skin contact in use.[0005]
Regarding claim 3, Kuroda et al. only shows the embossing in areas having the core.(Figures 4-8)
Regarding claim 4, Kuroda et al. shows the pattern embossed changes depending on the shape of the core.(Figure 8)  Since the shape of the core is different from one end to the other in Gagliardi et al., the embossing would vary along its length.  It would have been obvious to one of ordinary skill in the art at the time of filing to have the embossing pattern asymmetric about the transverse axis since the Kuroda et al. shows the pattern is not symmetric about the transverse axis when the core is not symmetric about the transverse axis.
Regarding claim 5, since the wide ends of alternating cores are on opposite sides of the longitudinal axis, the embossing would have to alternate  for consecutive articles to have the same embossing for all of them. 
Regarding claim 11(2)-11(5), Gagliardi et al. shows the topsheet and backsheet are adhered together from the perimeter of the core to the perimeter of the article.(Figure 4)
Claims 2, 4-10, 11(2), and 11(4)-11(10) is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagliardi et al. or Gagliardi et al and Fredrickson et al. as applied to claim 1 above, and further in view of Mason, Jr. et al.(US Publication 2013/0211362).
The references cited above do not disclose embossing the article or applying a visual indicator.  Mason, Jr. et al. discloses applying embossing or a visual indicator to asymmetrical absorbent articles so proper placement can be assured.([0003];[0052])  It would have been obvious to one of ordinary skill in the art at the time of filing to apply embossing or a visual indicator to the article so proper placement can be assured as taught by Mason, Jr. et al.([0003];[0052])
Regarding claims 4 and 6, since the embossing or visual indicator is intended to distinguish one end of the article from the other, one in the art would appreciate it would only be placed on one side of the transverse axis(Figure 1) which would make it asymmetric with regards to the transverse axis.
Regarding claims 5, 7, and 10, since the wide ends of alternating cores are on opposite sides of the longitudinal axis, the embossing or visual indicator would have to alternate for consecutive articles to have the embossing or visual indicator located on the same location for all of them. 
Regarding claim 8, while Mason, Jr. et al. does not disclose when the visual indicator is applied it does disclose it can be printed.[0063]  It would have been obvious to one of ordinary skill in the art at the time of filing to print the visual indicator on the topsheet prior to joining it to the core since it is easier to print on a flat web than on one with a softer material behind it.
Regarding claim 9, Mason Jr. et al. discloses the article can include a secondary topsheet, and that the visual indicator can be applied to a non-body facing surface, though it does not disclose applying it to the garment facing side of the topsheet.([0041];[0063])  It would have been obvious to one of ordinary skill in the art at the time of filing to have a secondary topsheet since this can aid in fluid distribution as taught by Mason, Jr. et al.[0041] and to apply the visual indicator to the garment facing side of the topsheet since Mason, Jr. et al. teaches it does not have to be applied to the body facing side of the topsheet and since printing on the topsheet would be easier than printing on the softer absorbent core.[0063]
Regarding claim 11(2) and 11(4)-11(10), Gagliardi et al. shows the topsheet and backsheet are adhered together from the perimeter of the core to the perimeter of the article.(Figure 4)
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagliardi et al. or Gagliardi et al. and Fredrickson et al. as applied to claim 1 above.
Regarding claim 13, since the structure and shape of Gagliardi et al. is the same as that of applicant, one in the art would appreciate it would have the same peak extension force since that is a result of the shape of the core.
Regarding claim 14, the absorbent capacity is dependent on the size, materials, and thickness of the absorbent core.  It would have been within the skill of one of ordinary skill in the art to decide on a total absorbent capacity for the article dependent on the type of pad to be produced absent unexpected results.


Claims 1, 11(1), 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fredrikson et al.(WO 2013/186098) in view of Gagliardi et al.  The only copy of Wada available to examiner is JP 6422128B so that is the copy that has been provided.
Fredrikson et al. discloses placing spaced apart oppositely oriented absorbent cores between a continuous topsheet and a continuous backsheet, and cutting between them to form a plurality of articles.  The reference does not disclose how the absorbent cores are formed with the cross-direction orientation.  Gagliardi et al. discloses cutting an absorbent core in the cross-direction and spacing the cores apart before forming articles in a process that has little waste of the absorbent core material.(Figure 5)  It would have been obvious to one of ordinary skill in the art at the time of filing to form the absorbent cores of Fredrikson et al. by cutting a web so the cores are oriented in the cross-direction and then using them as taught by Gagliardi et al. since this is a simple method having little waste of forming the cores oriented in the cross-direction.(Figure 5)
Regarding claim 11(1), Gagliardi et al. shows the topsheet and backsheet are adhered together from the perimeter of the core to the perimeter of the article.(Figure 4)
Regarding claim 13, since the structure and shape of Gagliardi et al. is the same as that of applicant, one in the art would appreciate it would have the same peak extension force since that is a result of the shape of the core.
Regarding claim 14, the absorbent capacity is dependent on the size, materials, and thickness of the absorbent core.  It would have been within the skill of one of ordinary skill in the art to decide on a total absorbent capacity for the article dependent on the type of pad to be produced absent unexpected results.
Claims 2-5 and 11(2)-11(5) is/are rejected under 35 U.S.C. 103 as being unpatentable over Fredrikson et al. and Gagliardi et al. as applied to claim 1 above, and further in view of Kuroda et al.(US Publication 2011/0288514).
The references cited do not disclose mechanically compressing the topsheet and core.  Kuroda et al. disclose embossing specific patterns into the article so that the article bulges into skin contact in use.[0005]  It would have been obvious to one of ordinary skill in the art at the time of filing to emboss the article so that it would bulge upward into skin contact in use.[0005]
Regarding claim 3, Kuroda et al. only shows the embossing in areas having the core.(Figures 4-8)
Regarding claim 4, Kuroda et al. shows the pattern embossed changes depending on the shape of the core.(Figure 8)  Since the shape of the core is different from one end to the other in Fredrickson et al., the embossing would vary along its length.  It would have been obvious to one of ordinary skill in the art at the time of filing to have the embossing pattern asymmetric about the transverse axis since the Kuroda et al. shows the pattern is not symmetric about the transverse axis when the core is not symmetric about the transverse axis.
Regarding claim 5, since the wide ends of alternating cores are on opposite sides of the longitudinal axis, the embossing would have to alternate  for consecutive articles to have the same embossing for all of them. 
Regarding claim 11(2)-11(5), Gagliardi et al. shows the topsheet and backsheet are adhered together from the perimeter of the core to the perimeter of the article.(Figure 4)  It would have been obvious to one of ordinary skill in the art at the time of filing to adhere them together from the core to the edge so the core would not move within the article.
Claims 2, 4-10, 11(2), and 11(4)-11(10) is/are rejected under 35 U.S.C. 103 as being unpatentable over Fredrikson et al. and Gagliardi et al.  as applied to claim 1 above, and further in view of Mason, Jr. et al.(US Publication 2013/0211362).
The references cited above do not disclose embossing the article or applying a visual indicator.  Mason, Jr. et al. discloses applying embossing or a visual indicator to asymmetrical absorbent articles so proper placement can be assured.([0003];[0052])  It would have been obvious to one of ordinary skill in the art at the time of filing to apply embossing or a visual indicator to the article so proper placement can be assured as taught by Mason, Jr. et al.([0003];[0052])
Regarding claims 4 and 6, since the embossing or visual indicator is intended to distinguish one end of the article from the other, one in the art would appreciate it would only be placed on one side of the transverse axis(Figure 1) which would make it asymmetric with regards to the transverse axis.
Regarding claims 5, 7, and 10, since the wide ends of alternating cores are on opposite sides of the longitudinal axis, the embossing or visual indicator would have to alternate for consecutive articles to have the embossing or visual indicator located on the same location for all of them. 
Regarding claim 8, while Mason, Jr. et al. does not disclose when the visual indicator is applied it does disclose it can be printed.[0063]  It would have been obvious to one of ordinary skill in the art at the time of filing to print the visual indicator on the topsheet prior to joining it to the core since it is easier to print on a flat web than on one with a softer material behind it.
Regarding claim 9, Mason Jr. et al. discloses the article can include a secondary topsheet, and that the visual indicator can be applied to a non-body facing surface, though it does not disclose applying it to the garment facing side of the topsheet.([0041];[0063])  It would have been obvious to one of ordinary skill in the art at the time of filing to have a secondary topsheet since this can aid in fluid distribution as taught by Mason, Jr. et al.[0041] and to apply the visual indicator to the garment facing side of the topsheet since Mason, Jr. et al. teaches it does not have to be applied to the body facing side of the topsheet and since printing on the topsheet would be easier than printing on the softer absorbent core.[0063]
Regarding claim 11(2) and 11(4)-11(10), Gagliardi et al. shows the topsheet and backsheet are adhered together from the perimeter of the core to the perimeter of the article.(Figure 4)  It would have been obvious to one of ordinary skill in the art at the time of filing to adhere them together from the core to the edge so the core would not move within the article.


Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bewick- Sonntag et al.(US Publication 2014/0336606) in view of Fredrikson et al. and Gagliardi et al.  
Bewick –Sonntag et al. shows it is known in the absorbent article arts that the core can be asymmetric while the article itself is symmetric.(Figures 1 and 1C)  It does not disclose how this article is made.  Fredrikson et al. discloses placing spaced apart oppositely oriented absorbent cores between a continuous topsheet and a continuous backsheet, and cutting between them to form a plurality of articles.  The reference does not disclose how the absorbent cores are formed with the cross-direction orientation.  Gagliardi et al. discloses cutting an absorbent core in the cross-direction and spacing the cores apart before forming articles in a process that has little waste of the absorbent core material.(Figure 5)  It would have been obvious to one of ordinary skill in the art at the time of filing to make the articles of Bewick-Sonntag et al. by placing the oppositely oriented cores between a topsheet and a backsheet and cutting between them as shown by Fredrikson et al. since Bewick-Sonntag et al.is silent as to a method of formation and Fredrikson et al. shows forming a similar type of article and to cut an absorbent web to form the cores so the cores are oriented in the cross-direction and then using them as taught by Gagliardi et al. since this is a simple method having little waste of forming the cores oriented in the cross-direction.(Figure 5)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222.  The examiner can normally be reached on 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/Primary Examiner, Art Unit 1746